Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 4/14/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 9 and 17 are independent claims. 


Specification
The abstract of the disclosure is objected to because par. 123, first sentence, should be amended to “information from the one or more programs” to read more clearly.   Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 17-20 recite the phrase “computer-readable storage media”, which is not explicitly defined in the specification (emphasis added). (see par. 137; For the purposes of this disclosure, "computer storage media," "computer-storage memory," "memory," and "memory devices" are synonymous terms for computer-storage memory 1702, and none of these terms include carrier waves or propagating signaling.) 
Examiner submits that one of ordinary skill in the art would interpret the phrase to include a carrier wave, which is considered non statutory subject matter.  Therefore, in such instance, the recited phrase is merely a signal and is not a process, a machine, a manufacture or a composition of matter. 
	Accordingly, the claim fails to recite statutory subject matter as defined in 35 U.S.C. § 101.
	To overcome the 35 U.S.C. 101 rejection, Examiner suggests to amend claim to recite “non-transitory computer-readable storage media”. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9 -14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al. (hereinafter “Asana”) U.S. Patent No. 1138021 B1 in view of NPL, Digital Wellbeing, Published Feb. 10, 2021 of record.
Claim 1:
Asana teaches A system for providing a virtual commute experience, the system comprising: (e.g., col. 1 line 27; a system for providing a workspace to efficiently transition between tasks The disclosure relates to systems and methods configured to facilitate task-specific workspaces for a collaboration work management platform. The task-specific workspaces may provide a focused workspace in which users can work with fewer distractions.

a user interface; (e.g., user interface displayed on a desktop col. 15 line 42; Desktop 200 may include graphical user interface (GUI) 202.

a processor communicatively coupled to the user interface; (e.g., processor 105 communicatively coupled to the desktop component which includes the interface Figure 1; processor 105, desktop component 114 col. 17 line 46; The processor(s) 104 and/or processor(s) 105 may be configured to execute computer readable instruction components 108, 110, 112, 114, 116, 118, and/or other components.)

and a computer-readable medium storing instructions that are operative, upon execution by the processor, to cause the processor to: (e.g., processor executing instructions to implement a collaboration work management platform see Figure 3, col. 18 line 24; The one or more processing devices may include one or more devices executing some or all of the operations of method 300 in response to instructions stored electronically on an electronic storage medium.)

receive a plurality of information from one or more different programs, the plurality of information having one or more data formats; (e.g., receiving associated task information from different application programs col. 3 line 32; The interactions may include, for example, information indicating which applications the user had open, which webpage(s) and/or file(s) the user had open, the application and/or document titles the user was working on and/or had open, progress information characterizing progress of the first user within the first set of applications (e.g., where the user left off in one or more webpages and/or files), and/or on the first task (e.g., the user paused the task when 60% completed), an amount of time spent on active applications and/or webpages, and/or other interactions.  col. 13 line 54; By way of non-limiting example, responsive to the first user interacting with six different applications (four active and two minimized) within the first set of applications at the first time col. 15 line 21; Application component 118 may be configured to store the information characterizing the interactions of the first user with the second set of applications at or near the second time as a second user record and/or a second task record, col. 16 line 4; task information (e.g., a type of task, the task title, the task due date, etc.);)

in response to a trigger event, launch a virtual commute experience via the user interface; (e.g., in response to a trigger event, launch a GUI configured to present a list of tasks and associated information as shown in Figure 2A; col. 4 line 16; FIG. 2A illustrates an exemplary graphical user interface for initiating a task-specific workspace, in accordance with one or more implementations.  Col. 15 line 43; GUI 202 may be configured to effectuate presentation of task 210 to which the user is assigned. GUI 202 may present a greeting 201, description of task 210, due date 212, assignee 214, and/or other information associated with task 210. Greeting 210 may welcome the user and/or indicate how much time the user has to work on task 210. ,)

in response to the launch of the virtual commute experience, display, on the user interface, a first portion of the plurality of information from the one or more different programs, the first portion having a first data format; (e.g., in response to launching the GUI of Figure 2A, display one or more identified tasks and associated information (i.e., a first portion of the plurality of information)  from one or more different application programs, the task having a first data format when open with a selected application col. 15 line 59; By way of non-limiting illustration, FIG. 2B illustrates an exemplary application recommendation interface for a task-specific workspace, in accordance with one or more implementations. In some implementations, application recommendation interface 250 may present one or more recommended applications 252 for task 210 responsive to the user selecting and/or initiating work on task 210. Application recommendation interface 250 may include a “launch all” button 254 that enables the user to launch all of recommended applications 252. By way of non-limiting example, one or more of recommended applications 252 may be determined based on user information (e.g., historical user information, user preferences, etc.); task information (e.g., a type of task, the task title, the task due date, etc.); generated work, documents, applications used, and/or other information from one or more dependent tasks, similar tasks, associated tasks, and/or tasks that are otherwise linked to task 210;) 

receive a first user interaction to the first portion of the plurality of information; (e.g., receiving a selection (i.e., first user interaction) to select any of the identified tasks col. 15 line 62; In some implementations, application recommendation interface 250 may present one or more recommended applications 252 for task 210 responsive to the user selecting and/or initiating work on task 210.)

in response to receiving the first user interaction, display a second portion of the plurality of information, the second portion having a second data format different from the first data format; (e.g., in response to receiving a selection of task, display any additional information related to the task (e.g., parameters, recommended applications based on history, actual opened documents, sub tasks etc.. ) col. 6 line 22; The task parameters may, by way of non-limiting example, include one or more of: a task name, a task a description, a task status (e.g., complete, incomplete, and/or another status), an assignee, one or more followers, one or more team members, one or more task dates (e.g.; a start date, a completion date, a due date, and/or other dates), one or more user comment parameters (e.g., a creator, a recipient, one or more followers, one or more other interested parties, content, one or more times, upvotes, other hard-coded responses, etc.), task upvotes, other hard-coded task responses, one or more tags, one or more custom fields (e.g., priority, cost, stages, and/or other custom fields), one or more dependencies (e.g., tasks dependent on, dependent tasks.
 col. 9 line 55; In some implementations, user task component 112 may be configured to determine and/or effectuate presentation of one or more recommended applications, documents, updates, and/or other information for working on the first task. The one or more recommended applications, documents, updates, and/or other information may be presented and/or determined responsive to receiving user input indicating selection of the first task. The one or more recommended applications may be determined based on user information (e.g., historical user information, user preferences, etc.); task information (e.g., a type of task, the task title, the task due date, etc.); generated work, documents, applications used, and/or other information from one or more dependent tasks, similar tasks, associated tasks, and/or tasks that are otherwise linked to task;)

receive a second user interaction to the second portion of the plurality of information; (e.g., receiving a selection or update to additional information related to a task such to an opened document or parameter associated with a task col. 9 line 55; In some implementations, user task component 112 may be configured to determine and/or effectuate presentation of one or more recommended applications, documents, updates, and/or other information for working on the first task. The one or more recommended applications, documents, updates, and/or other information may be presented and/or determined responsive to receiving user input indicating selection of the first task. Col. 12 line 33; In some implementations, responsive to receiving the user input indicating the pause and/or the completion of the first task, workspace component 116 may be configured to effectuate presentation of an option to save and/or store the first task-specific workspace and/or the interactions of the first user with the first set of applications within the first task-specific workspace.)

output a prompt to continue or end the virtual commute experience; (e.g., output a button prompt to continue to initiate task as shown in Figure 2A or col. 15 line 56; Responsive to the user clicking on button 206 to begin task 210, a task-specific workspace for task 210 may be initiated.) 


Asana fails to expressly teach and in response to receiving a response to the prompt to end the virtual commute experience, pause notifications generated by the one or more different programs via the user interface until another trigger event.

However, NPL teaches and in response to receiving a response to the prompt to end the virtual commute experience, pause notifications generated by the one or more different programs via the user interface until another trigger event.(e.g., pausing notifications from applications in response to selecting a Bedtime mode or Flip to Shh mode or Focus mode until a scheduled time trigger event or flipping a device trigger event see page 3-6, Pause distracting apps and stay focused on page 3, set a daily limit with app and site timers on page 3, Bedtime mode on page 4, Flip to Shhh on page 4, Notification quiet hours on page 6)

In the analogous art of efficiently performing a task, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the task management platform as taught by Asana to include a method of pausing notifications or distractions during a specified time period as taught by NPL to provide the benefit of allowing a user to disconnect from electronics in effort to improve their personal well being.  

Claim 2 depends on claim 1:
Asana teaches wherein the first user interaction updates the first portion of the plurality of information at the respective program of the one or more programs. (e.g., receiving a selection or update to additional information related to a task to modify a parameter associated with a task col. 6 line 22; The task parameters may, by way of non-limiting example, include one or more of: a task name, a task a description, a task status (e.g., complete, incomplete, and/or another status), an assignee, one or more followers, one or more team members, one or more task dates (e.g.; a start date, a completion date, a due date, and/or other dates), one or more user comment parameters (e.g., a creator, a recipient, one or more followers col. 9 line 55; In some implementations, user task component 112 may be configured to determine and/or effectuate presentation of one or more recommended applications, documents, updates, and/or other information for working on the first task. The one or more recommended applications, documents, updates, and/or other information may be presented and/or determined responsive to receiving user input indicating selection of the first task. Col. 12 line 33; In some implementations, responsive to receiving the user input indicating the pause and/or the completion of the first task, workspace component 116 may be configured to effectuate presentation of an option to save and/or store the first task-specific workspace and/or the interactions of the first user with the first set of applications within the first task-specific workspace.)


Claim 3 depends on claim 1:
Asana teaches wherein the second user interaction updates the second portion of the plurality of information at the respective program of the one or more programs. (e.g., receiving an task related update to a document opened with a recommended application  col. 9 line 55; In some implementations, user task component 112 may be configured to determine and/or effectuate presentation of one or more recommended applications, documents, updates, and/or other information for working on the first task. The one or more recommended applications, documents, updates, and/or other information may be presented and/or determined responsive to receiving user input indicating selection of the first task. The one or more recommended applications may be determined based on user information (e.g., historical user information, user preferences, etc.); task information (e.g., a type of task, the task title, the task due date, etc.); generated work, documents, applications used)


Claim 4 depends on claim 1:
Asana teaches wherein the instructions are further operative to cause the processor to:
in response to receiving a response to the prompt to continue the virtual commute experience, display a third portion of the plurality of information, the third portion having a third data format different from the first data format and the second data format. (e.g., opening a task related document with one of the plurality of recommended application which displays content of the document in a corresponding format (i.e., each different application has its own format etc..) see Figure 2B; col. 15; line 59; By way of non-limiting illustration, FIG. 2B illustrates an exemplary application recommendation interface for a task-specific workspace, in accordance with one or more implementations. In some implementations, application recommendation interface 250 may present one or more recommended applications 252 for task 210 responsive to the user selecting and/or initiating work on task 210. Application recommendation interface 250 may include a “launch all” button 254 that enables the user to launch all of recommended applications 252. By way of non-limiting example, one or more of recommended applications 252 may be determined based on user information (e.g., historical user information, user preferences, etc.); task information (e.g., a type of task, the task title, the task due date, etc.); generated work, documents, applications used)


Claim 5 depends on claim 1:
Asana teaches wherein the one or more different programs comprise one or more of a task triaging program, a calendar program, an emotional wellbeing program, and a meditation program. (e.g., task triaging program for managing tasks col. 16 line 16; By way of non-limiting illustration, FIG. 2C illustrates an exemplary task-specific workspace, in accordance with one or more implementations. Task-specific workspace 216 may include a first set of applications 218 that are accessible via task-specific workspace 216. Window 220 may correspond with one of the applications in the first set of applications 218. Task-specific workspace 216 may include a header 217. Header 217 may include task information describing task 210. Header 217 may include one or more buttons. Status button 222 may be used by the user to indicate task 210 is complete and/or incomplete, and/or trigger completion of task 210. Pause button 224 may be used to pause task 210 and/or a timer associated with task 210. Chat button 226 may be used to initiate a chat session related to task 210 and/or make a comment on task 210. Header 217 may display the due date 212 of task 210. In some implementations, header 217 may display a quantity of tasks waiting 216 (e.g., lower priority tasks and/or tasks not presently selected by the user).)


Claim 6 depends on claim 1:
Asana teaches wherein the plurality of information includes at least one of task data, calendar data, emotional state data, or meditation data. (e.g., task data; col. 15 line 45; GUI 202 may present a greeting 201, description of task 210, due date 212, assignee 214, and/or other information associated with task 210. Greeting 210 may welcome the user and/or indicate how much time the user has to work on task 210. col. 16 line 4; task information (e.g., a type of task, the task title, the task due date, etc.); )
Claim 9:
Claim 9 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 9. 

Claim 10 depends on claim 9:
Claim 10 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 19. 

Claim 11 depends on claim 9:
Claim 11 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 11. 

Claim 12 depends on claim 9:
Claim 12 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 12. 

Claim 13 depends on claim 9:
Claim 13 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 13. 

Claim 14 depends on claim 9:
Claim 14 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 14. 


Claim 17:
Claim 17 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 17. 


Claim 18 depends on claim 17:
Claim 18 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 18. 


Claim 19 depends on claim 17:
Claim 19 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 19. 


Claim 20 depends on claim 17:
Claim 20 is substantially encompassed in claim 5 and 6, therefore, Examiner relies on the same rationale set forth in claims 5 and 6 to reject claim 20. 



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein/NPL as cited above and applied to claims 1 and 9, in further view of Dotan-Cohen; Dikla et al. (hereinafter “Dotan”), U.S. Published Application No. 20190205839 A1.
Claim 7 depends on claim 1:
Asana/NPL fails to expressly teach further comprising a machine learning (ML) model configured to dynamically launch the virtual commute experience based on historical data, the historical data comprising at least one previous time of day at which the processor launched the virtual commute on the user interface.

However, Dotan teaches further comprising a machine learning (ML) model configured to dynamically launch the virtual commute experience based on historical data, the historical data comprising at least one previous time of day at which the processor launched the virtual commute on the user interface. (e.g., using machine learning to detect user activity based on history data such as launching an application  par. 57; Additionally, some embodiments of user activity detector 282 extract from the user data information about user activity, which may include current user activity, historical user activity, and/or related information, such as contextual information. Par. 58; The activity event logic may comprise fuzzy logic, neural network, finite state machine, support vector machine, logistic regression, clustering, or machine-learning techniques, similar statistical classification processes, or combinations of these to identify activity events from user data. For example, activity event logic may specify types of user device interaction(s) information that are associated with an activity event, such as navigating to a website, composing an email, or launching an application.)

In the analogous art of efficiently performing a task, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of efficiently performing tasks with less distractions as taught by Asana/NPL to include an activity detector based on history of user activity as taught  by Dotan to provide the benefit of automating every day routines to improve time management. 

Claim 15 depends on claim 9:
Claim 15 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 15. 



Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein/NPL as cited above and applied to claims 1 and 9, in further view of Bhargava et al. (hereinafter “Bhargava”), U.S. Published Application No. 20220038410 A1.
Claim 8 depends on claim 1:
Asana/NPL fails to expressly teach wherein the instructions operative to cause the processor to pause the notifications are further operative to:
in response to identifying a notification as work-related, pause the notification, wherein pausing the notification includes preventing output of the notification to the user interface until a later time; and
in response to identifying the notification as non-work-related, allow the notification to be presented via the user interface.

However, Bhargava teaches wherein the instructions operative to cause the processor to pause the notifications are further operative to:
in response to identifying a notification as work-related, pause the notification, wherein pausing the notification includes preventing output of the notification to the user interface until a later time; and ( e.g., in response to a notification belonging to a specified category (e.g., work-related), prevent the notification from disturbing a user until a scheduled time par. 53; Techniques are needed, however, for providing more granular control at the level of notification type or category, such that a user is able to silence or block notifications from desired types or categories of notifications from a particular application.  par. 57; In this case, the notification management tool 102 may recommend that the given notification be delivered 18 hours later (e.g., at 1:00 PM on Tuesday, rather than 7:00 PM on Monday). If, however, the notification management tool 102 determines that the given notification is highly time-sensitive, the notification management tool 102 may recommend that the given notification be sent immediately) 
in response to identifying the notification as non-work-related, allow the notification to be presented via the user interface. ( e.g., in response to identifying the notification as belonging to a specific category (e.g., urgent or non work-related), delivering the notification on the user interface via pop up alert. par. 53; In many cases, a user may desire to get some notifications from a given application, but not necessarily all of the applications from the given application. par. 56; In some embodiments, the notification management tool 102 is provided. The notification management tool 102 is configured to automatically predict the priority of a given notification, and the times when the given notification should be sent by a system or a user par. 59; For example, in cases where a user is already using an application and a notification is to be delivered by that application, the notification management tool 102 may modify the notification such that it is delivered as a pop-up or in-application alert to get the user's immediate attention rather than having the user check the notification from a status or notification bar.)

In the analogous art of efficiently performing a task, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of efficiently performing tasks with less distractions as taught by Asana/NPL to include granular control over notification delivery as taught by Bhargava to provide the benefit of preventing a user from becoming overwhelmed with a large number of notifications.   



Claim 16 depends on claim 9:
Claim 16 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 16. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Plumpton; Kevin I. US 20090210509 A1
Par. 11; In another aspect the present invention may be said to consist in method of managing interruptions received by a user of a computer, the user having one or more defined user projects and one or more people associated with each project, the method comprising the steps of: receiving input indicating an interruption from an interrupter, determining a current activity of the user, determining if there are one or more defined user projects that correspond to the current activity and that are associated with the interrupter, and if so, allowing the interruption to reach the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145